Name: Commission Regulation (EEC) No 2495/92 of 27 August 1992 repealing Regulation (EEC) No 2331/92 regarding that the market in pears is in a state of serious crisis
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/36 Official Journal of the European Communities 28 . 8 . 92 COMMISSION REGULATION (EEC) No 2495/92 of 27 August 1992 repealing Regulation (EEC) No 2331/92 regarding that the market in pears is in a state of serious crisis Whereas, in the case of pears, the prices known to the Commission show that the conditions specified in the said Article 19a (3) are fulfilled on the markets in the countries where the crisis started ; whereas Regulation (EEC) No 2331 /92 should therefore be repealed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 19a (3) thereof, Whereas Commission Regulation (EEC) No 2331 /92 (3) recorded that the market in pears was in a state of serious crisis ; Whereas, pursuant to Article 19a (3) of Regulation (EEC) No 1035/72, purchasing of products offered during a period of serious crisis is suspended as soon as quotations remain higher than the purchase price for two consecu ­ tive market days, the Commission finding without delay that these conditions are fulfilled ; Article 1 Regulation (EEC) No 2331 /92 is hereby repealed. Article 2 This Regulation shall enter into force on 28 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. 1 Done at Brussels, 27 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23. (3) OJ No L 223, 8. 8 . 1992, p. 22.